          Case 3:21-cv-00287-VAB Document 7 Filed 06/12/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 CLARENCE PATTERSON,
      Plaintiff,

        v.                                            No. 3:21-cv-00287 (VAB)

 CAPTAIN O’NEAL AND LIEUTENANT
 HASTINGS,
      Defendants.


                                 INITIAL REVIEW ORDER

       On March 3, 2021, Clarence Patterson (“Plaintiff”), currently incarcerated at

MacDougall-Walker Correctional Institution in Suffield, Connecticut, filed a Complaint pro se,

under 42 U.S.C. § 1983 against Willard-Cybulski Correctional Institution Captain O’Neal and

Lieutenant Hastings for damages. Compl., ECF No. 1 (Mar. 3, 2021).

       For the following reasons, the Court will DISMISS Mr. Patterson’s Complaint without

prejudice for its failure to comply with Rule 8 of the Federal Rules of Civil Procedure. To avoid

the dismissal of this Complaint with prejudice, Mr. Patterson must file an Amended Complaint

by July 2, 2021 that complies with Rule 8.

I.     BACKGROUND

       Mr. Patterson’s Complaint consists of 179 allegations and 24 pages of exhibits. He appears

to assert claims about his loss of legal materials and retaliatory conduct toward him by Captain

O’Neal and Lieutenant Hastings, but the Complaint requires the Court and Defendants to discern

the relevant allegations amidst those that are not relevant to any plausible Fourteenth or First

Amendment claims against the defendants.




                                                1
          Case 3:21-cv-00287-VAB Document 7 Filed 06/12/21 Page 2 of 5




       He asserts allegations about, inter alia, Captain O’Neal and Lieutenant Hasting illegally

seizing some of his legal materials while he was having surgery; “sp ats” between himself and

Captain O’Neal; a pillow that he agreed to have discarded to avoid receiving a disciplinary report;

a disciplinary report from the “slick black captain” for insulting language and threats; a

disciplinary report written by Captain O’Neal after he would not agree to drop a file he had given

to Officer Ayala to give to Officer Santiago to e-file to the court during “block med call;” his

speculation that Captain O’Neal opened his legal mail; his placement in a cell at MacDougall-

Walker with a mentally-challenged individual; his MacDougall cell mate’s mental health episode

and Lieutenant Cardon’s failure to remove the inmate from the unit, which permitted the cell mate

to injure Mr. Patterson so that he had to have medical attention at UCONN; his blurred vision and

ear ringing resulting from his injury; his letters to Warden Barone about why he should not be in

jail; and his being stripped in front of Lieutenant Hastings, who is female. Compl.

II.    STANDARD OF REVIEW

       Under 28 U.S.C. § 1915A(b), district courts must review prisoners’ civil complaints

against governmental actors and sua sponte “dismiss . . . any portion of [a] complaint [that] is

frivolous, malicious, or fails to state a claim upon which relief may be granted,” or that “seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b); see

also Liner v. Goord, 196 F.3d 132, 134 & n.1 (2d Cir. 1999) (explaining that, under the Prisoner

Litigation Reform Act, sua sponte dismissal of frivolous prisoner complaints is mandatory);

Tapia-Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir. 1999) (“Section 1915A requires that a district

court screen a civil complaint brought by a prisoner against a governmental entity or its agents

and dismiss the complaint sua sponte if, inter alia, the complaint is ‘frivolous, malicious, or fails

to state a claim upon which relief may be granted.’” (quoting 28 U.S.C. § 1915A)).



                                                 2
          Case 3:21-cv-00287-VAB Document 7 Filed 06/12/21 Page 3 of 5




       Rule 8 of the Federal Rules of Civil Procedure requires that a plaintiff plead only “a short

and plain statement of the claim showing that the pleader is entitled to relief,” see Fed. R. Civ. P.

8(a)(2), to provide the defendant “fair notice of what the . . . claim is and the grounds upon

which it rests,” see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level” and assert a cause of action with enough heft to show entitlement to relief and

“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 555,

570. A claim is facially plausible if “the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

       Although the Federal Rules of Civil Procedure do not require “detailed factual

allegations,” a complaint must offer more than “labels and conclusions,” “a formulaic recitation

of the elements of a cause of action,” or “naked assertion[s]” devoid of “further factual

enhancement.” Twombly, 550 U.S. at 555–57. Plausibility at the pleading stage is nonetheless

distinct from probability, and “a well-pleaded complaint may proceed even if it strikes a savvy

judge that actual proof of [the claim] is improbable, and . . . recovery is very remote and

unlikely.” Id. at 556 (internal quotation marks omitted).

       Complaints filed by pro se plaintiffs, however, “must be construed liberally and

interpreted to raise the strongest arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d

399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F. 3d 471, 474 (2d

Cir. 2006)) (internal quotation marks omitted); see also Tracy v. Freshwater, 623 F. 3d 90, 101-

02 (2d Cir. 2010) (discussing the “special solicitude” courts afford pro se litigants).




                                                  3
           Case 3:21-cv-00287-VAB Document 7 Filed 06/12/21 Page 4 of 5




II.    DISCUSSION

       A plaintiff’s complaint must “give each defendant fair notice of what the plaintiff’s claim

is and the ground upon which it rests.” Atuahene v. City of Hartford, 10 F. App'x 33, 34 (2d Cir.

2001) (summary order). Rule 8 of the Federal Rules of Civil Procedure requires that a complaint’s

claim for relief must be “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(1)-(2). Under Rule 8, “each allegation must be simple, concise, and

direct.” Fed. R. Civ. P. 8(d)(1). Rule 8 requires that a statement for relief be plain “because the

principal function of pleadings under the Federal Rules is to give the adverse party fair notice of

the claim asserted so as to enable him to answer and prepare for trial.” Salahuddin v. Cuomo, 861

F.2d 40, 42 (2d Cir. 1988).

       Rule 8 serves to relieve the Court and Defendants of the “unjustified burden” of having “to

select the relevant material from a mass of verbiage.” Celli v. Cole, 699 F. App'x 88, 89 (2d Cir.

2017) (quoting Salahuddin, 861 F.2d at 42). Even with the special solicitude afforded to Mr.

Patterson as a pro se plaintiff, dismissal of this Complaint is warranted. Mr. Patterson has filed a

Complaint that is neither short nor plain. Nor are his 179 allegations “simple, concise, and direct”

as required by Federal Rule of Civil Procedure 8. Notably, his Complaint is not clear about the

specific conduct giving rise to any First Amendment retaliation claims, as it includes many

allegations that do not appear relevant to any acts taken by the named Defendants. Mr. Patterson

may have plausible claims to assert against these Defendants. But any such claims should be stated

in “simple, concise, and direct” allegations. See Fed. R. Civ. P. 8 (d)(1).

       If Mr. Patterson chooses to amend his Complaint, he must allege nonconclusory factual

allegations that clearly set forth the circumstances underlying each of his claims for relief. His

allegations must state facts about how any defendant whom he seeks to hold liable for damages



                                                  4
          Case 3:21-cv-00287-VAB Document 7 Filed 06/12/21 Page 5 of 5




violated his rights through his or her conduct, because a defendant’s personal involvement in an

alleged constitutional violation is a prerequisite to hold a defendant liable for an award of damages

under section 1983. See Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006) (“It is well settled in

this Circuit that personal involvement of defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.” (quoting Wright v. Smith, 21 F.3d 496, 501

(2d Cir.1994)).

       Accordingly, the Court will dismiss the Complaint without prejudice to the filing of an

Amended Complaint that complies with Rule 8.

                                             ORDERS

       For the foregoing reasons, the Complaint is DISMISSED without prejudice under 28

U.S.C. §1915A. The Court will afford Mr. Patterson one opportunity to file an Amended

Complaint, by July 2, 2021, to assert his claims for relief in an Amended Complaint that

complies with Federal Rule of Civil Procedure 8. Failure to file an Amended Complaint by July

2, 2021 will result in the closing of this case with prejudice, absent further order of the court.

       SO ORDERED at Bridgeport, Connecticut, this 12th day of June, 2021.

                                                       /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE




I




                                                  5
